      Case 2:20-cv-00517-JTM-DMD Document 11-1 Filed 05/12/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION
         Plaintiff                        *
                                          *     NO. 20-517
VERSUS                                    *
                                          *     JUDGE MILAZZO
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *     JURY DEMAND
PARISH, DANNY CULPEPER, AND               *
KEITH CANIZARRO                           *
            Defendants                    *
******************************************************************************

MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S PARTIAL MOTION TO
      DISMISS AND MOTION FOR MORE DEFINITE STATEMENT


MAY IT PLEASE THE COURT:

         NOW COMES, through undersigned counsel, Defendants, St. Tammany Parish Sheriff

Randy Smith, Danny Culpeper, and Keith Canizarro, who respectfully submit this memorandum

in support of their motion to dismiss pursuant to Rule 12(b)(6):

                              I.    ALLEGATIONS OF FACT

         Plaintiff alleges liability under both federal and state law. Relevant to this motion,

Plaintiff alleges that he was arrested for “criminal defamation because of his criticism of a St.

Tammany Parish Sheriff’s Office (“STPSO”) unsolved murder investigation.” R. Doc. 1, ¶ 1. In

particular, the Plaintiff alleges that on or about December 29, 2017, he created an email account

to communicate with members of the murder victim’s family, and he further alleges these emails

“expressed criticisms of the public employees of STPSO based on his personal experience and

opinions formed during his time working for the STPSO.” R. Doc. 1, ¶¶ 15-16.



90910/465260
                                           Page 1 of 6
      Case 2:20-cv-00517-JTM-DMD Document 11-1 Filed 05/12/20 Page 2 of 6




         The Plaintiff then claims that the STPSO discovered these emails at some point in time

prior to August 13, 2019 and “began to investigate the author and whether the source of

information about the Krentel investigation came from STPSO.” R. Doc. 1, ¶ 17. It is further

alleged that on September 16, 2019, Sergeant Keith Canizaro of the STPSO executed an affidavit

for an arrest warrant outlining the steps taken to investigate the author of these emails and the

subsequent discovery that the Plaintiff was the author. R. Doc. 1-1, p. 2. Sergeant Canizaro’s

affidavit concluded that there was probable cause to arrest the Plaintiff for violation of La. R.S.

14:47. R. Doc. 1-1, p. 2. That same day, the Honorable Judge Raymond Childress of the 22nd

Judicial District Court issued an arrest warrant for the Plaintiff for violation of La. R.S. 14:47. R.

Doc. 1-1, pp. 3-4.

         Also on September 16, 2019, STPSO officers arrested the Plaintiff pursuant to Judge

Childress’ warrant. R. Doc. 1, ¶ 23. The Plaintiff was then booked into the St. Tammany Parish

Jail and bonded out the same day. R. Doc. 1, ¶ 24. Finally, it is alleged that on January 8, 2019,

the State of Louisiana declined the criminal charge for violation of La. R.S. 14:47. R. Doc. 1, ¶

29. As such, no true bill of indictment or bill of information was ever filed instituting criminal

prosecution against the Plaintiff.

                             II.       LAW AND ARGUMENT

                                   The Standard for a 12(b)(6) Motion

         To withstand a rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a claim

to relief that is plausible on its face.” Doe v. Covington County Sch. Dist., 675 F.3d 849, 854

(5th Cir. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In order to meet

the facial plausibility standard, a court must be able “to draw [a] reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678



90910/465260
                                              Page 2 of 6
      Case 2:20-cv-00517-JTM-DMD Document 11-1 Filed 05/12/20 Page 3 of 6




(2009)). The court’s consideration of facial plausibility must be context-specific and requires

resort to judicial experience and common sense. Ashcroft, 556 U.S. at 679. This plausibility

standard requires more than pleading “the sheer possibility that a defendant has acted

unlawfully.” Id. at 678. Thus, even if the allegations in the complaint are true, if they cannot

support a claim to relief, “this basic deficiency should…be exposed at the point of minimum

expenditure of time and money by the parties and the court.” Twombly, 550 U.S. at 558 (quoting

5 Wright & Miller § 1216 at 233–34).

         Stated differently, a plaintiff needs to provide “more than labels and conclusions, and a

formulaic recitation of a cause of action's elements.” Id. at 555 (citation omitted). A plaintiff

cannot simply submit “an unadorned, the defendant-unlawfully-harmed-me accusation.”

Ashcroft, 556 U.S. at 678 (citation omitted). Rather, factual allegations in a complaint must set

forth a claim to relief “above the speculative level.”    Twombly, 550 U.S. at 555 (quoting 5

Wright & Miller § 1216 at 235–36). And while factual allegations are accepted as true for

purposes of a 12(b)(6) motion, legal conclusions are not. Ashcroft, 556 U.S. at 678 (citation

omitted).

                      The standard for a motion for more definite statement

         Pursuant to Fed. R. Civ. P. 12(e), a party “may move for a more definite statement of a

pleading to which a responsive pleading is allowed but which is so vague or ambiguous that the

party cannot reasonably prepare a response.”

  A. PLAINTIFF HAS FAILED TO STATE A CAUSE OF ACTION FOR MALICIOUS
                              PROSECUTION

         The Plaintiff has failed to state a claim for malicious prosecution under Louisiana law

against any defendant because the Plaintiff was never prosecuted for any violation of La. R.S.




90910/465260
                                            Page 3 of 6
      Case 2:20-cv-00517-JTM-DMD Document 11-1 Filed 05/12/20 Page 4 of 6




14:47. In Lemoine v. Wolf, 168 So.3d 362, 367 (La. 2015), the Louisiana Supreme Court set out a

six-part text for pleading a claim of malicious prosecution:

         (1) the commencement or continuance of an original criminal or civil judicial
         proceeding; (2) its legal causation by the present defendant in the original
         proceeding; (3) its bona fide termination in favor of the present plaintiff; (4) the
         absence of probable cause for such proceeding; (5) the presence of malice therein;
         and (6) damage conforming to legal standards resulting to plaintiff.

         Louisiana and federal courts have consistently held that the institution of a criminal

proceeding is required to state a claim for malicious prosecution. See Anderson v. Larpenter,

2017 U.S. Dist. LEXIS 111907, *43 (E.D. La. 2017) (Africk, J.). See also Dyas v. Shreveport

Police Dep't, 136 So.3d 897, 902 (La. Ct. App. 2 Cir. 2014). As no prosecution was ever

commenced against the Plaintiff for violation of La. R.S. 14:47, he has failed to state a claim for

malicious prosecution and dismissal of this state law malicious prosecution claim against the

defendants is therefore warranted.

          B. THE PLAINTIFF’S STATE LAW CONSTITUTIONAL CLAIMS ARE
                      HOPELESSLY VAGUE AND AMBIGUOUS

         In paragraph 51 of his complaint, the Plaintiff alleges that “Defendants’ actions in

conducting and causing the seizing, detaining, and arresting Plaintiff . . . interfered with their

[sic] exercise of fundamental rights as guaranteed by Louisiana’s constitution.” R. Doc. 1, ¶ 51.

(emphasis added). The Plaintiff does not elaborate on what specific rights he was precluded from

exercising as a result of the defendants’ alleged actions or otherwise provide examples of

instances wherein he was actually precluded from exercising a fundamental right protected by

the Louisiana Constitution.

         Rule 8 of the Federal Rules of Civil Procedure requires that a pleading stating a claim for

relief contain "a short and plain statement of the claim showing that the pleader is entitled to

relief." Fed. R. Civ. P. 8(a)(2). "If a pleading fails to specify the allegations in a manner that


90910/465260
                                             Page 4 of 6
      Case 2:20-cv-00517-JTM-DMD Document 11-1 Filed 05/12/20 Page 5 of 6




provides sufficient notice, a defendant can move for a more definite statement under Rule 12(e)

before responding." Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514, 122 S. Ct. 992, 152 L. Ed.

2d 1 (2002); see Jones v. Gee, 2020 U.S. Dist. LEXIS 18644 (E.D. La. Feb. 5, 2020) ("When

evaluating a motion for a more definite statement, courts must look to Federal Rule of Civil

Procedure 8 for the minimal pleading requirements when analyzing the complaint."). A Rule

12(e) motion requires a court to determine whether the complaint is "so vague or ambiguous that

the party cannot reasonably prepare a response." Fed. R. Civ. P. 12(e).

         There are twenty-six enumerated rights contained within Article 1 of the Louisiana

Constitution as well as an additional provision providing that the “enumeration in this

constitution of certain rights shall not deny or disparage other rights retained by the individual

citizens of the state.” La. Const. art. 1 § 24. As written, the Plaintiff’s allegation that he was

precluded from exercising some indeterminate right protected by the Louisiana Constitution is so

vague and ambiguous that the defendants are unable to reasonably prepare a response to this

claim. Therefore, defendants respectfully request that an order be issued requiring the Plaintiff to

supplement his complaint and provide a short and plain statement of fact regarding this purported

state constitutional claim.

                                 III.    CONCLUSION

         For the forgoing reasons, Defendants respectfully suggest that Plaintiff has no cause of

action for malicious prosecution under Louisiana law, and Plaintiff’s claims for malicious

prosecution should be dismissed with prejudice. Furthermore, Defendants respectfully request

this Court issue an order requiring the Plaintiff to supplement his complaint to include a short

and plain statement regarding his state constitutional claims.




90910/465260
                                            Page 5 of 6
      Case 2:20-cv-00517-JTM-DMD Document 11-1 Filed 05/12/20 Page 6 of 6




                               Respectfully submitted,

                               MILLING BENSON WOODWARD, LLP

                               s/ Chadwick W. Collings
                               CHADWICK W. COLLINGS, T.A.            (#25373)
                               CODY J. ACOSTA                        (#37005)
                               68031 Capital Trace Row
                               Mandeville, LA 70471
                               Telephone: (985) 292-2000
                               Facsimile:    (985) 292-2001
                               Email:        ccollings@millinglaw.com
                               Attorneys for Defendants



Dated: Tuesday, May 12, 2020




90910/465260
                                    Page 6 of 6
